10

11

12

13

14

15

16

i,

18

|?

20

21

ae

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JOHN ROBERT DEMOS, CASE NO. C20-0028JLR
Petitioner, ORDER ADOPTING THE
Vv. REPORT AND
RECOMMENDATION AND

DONALD R. HOLBROOK, CLOSING THIS CASE

Respondent.

 

 

Before the court are (1) Bar-order litigant John Robert Demos’s proposed petition
(Petn. (Dkt. # 1)); (2) Magistrate Judge Mary Alice Theiler’s Report and
Recommendation recommending the court close the case (R&R (Dkt. # 2)); and (3) Mr.
Demos’s objections to the Report and Recommendation (Obj. (Dkt. # 3)). Mr. Demos is
“well-known locally and nationally as an abusive litigant. He is under pre-filing bar
orders in a number of courts, including this Court, Eastern District of Washington, the
Washington State courts, the Ninth Circuit Court of Appeals, and the United States

Supreme Court.” (See, e.g., Demos v. Storrie, 507 U.S. 290, 291 (1993).) Mr. Demos’s

ORDER - 1

 
10

1]

2

13

14

15

16

17

18

19

20

21

22

 

 

objections do nothing to address the issue central to the Report and Recommendation,
namely the failure to pay a filing fee. (See generally Obj.) Additionally, Mr. Demos fails
to show the “imminent danger of serious physical injury” required by 28 U.S.C. § 1915 to
proceed in forma pauperis.

Accordingly, the court ADOPTS the Report and Recommendation (Dkt. # 2) in
full, DENIES Mr. Demos’s objections (Dkt. # 3), and DIRECTS the Clerk to close this

matter. The clerk shall send copies of this order to Petitioner and to Magistrate Judge

Theiler.

wv
Dated this 5 day of February, 2020.

ge

‘ Serutnee g YN e io

JAMES L. ROBART
United States District Judge

ORDER - 2

 
